Case 3:20-cv-02069-H-BGS Document 5-1 Filed 11/16/20 PageID.34 Page 1 of 1



                         DECLARATION OF SERVICE

      I, the undersigned, declare under penalty of perjury that I am over the age of
eighteen years and not a party to the case; I am employed in the County of San
Diego, California. My business address is 1600 Pacific Highway, Room 355, San
Diego, California, 92101.

      I served the following documents: NOTICE OF APPEARANCE in the
following manner:

      (BY MAIL) By causing a true copy thereof, enclosed in a sealed envelope,
      with postage fully prepaid, for each addressee named below and depositing
      each in the U. S. Mail at San Diego, California.

      (BY E-MAIL) By emailing an electronic copy (per mutual agreement) of the
      documents listed above to the following e-mail address(es):

      (BY CM/ECF) I cause to be transmitted a copy of the foregoing document(s)
      this date via the United States District Court’s ECF System, which
      electronically notifies all counsel as follows:

BRIAN T. DUNN, ESQ.
EDWARD M. LYMAN, ESQ.
THE COCHRAN FIRM CALIFORNIA
4929 Wilshire Boulevard, Suite 1010
Los Angeles, California 90010-3856
Telephone: (323) 435-8205
Facsimile: (323) 282-5280
Email: bdunn@cochranfirm.com
Email: elyman@cochranfirm.com


Executed on November 16, 2020, at San Diego, California.



                                       By: s/JENNIFER M. MARTIN
                                       E-mail: jennifer.martin2@sdcounty.ca.gov




                     (Henry Bils v. County of San Diego, et al.
                      USDC Case No. 20-CV-2069-H-BGS)
